Citation Nr: 0427965	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1950 to 
March 1954 and from April 1954 to February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which (1) denied 
an evaluation in excess of 10 percent for degenerative disc 
disease of the lumbar spine; (2) determined that new and 
material evidence had not been submitted to reopen a claim 
for status-post cardiac implanted cardioverter defibrillator 
(ICD) (previously cardiomyopathy and organic heart disease); 
and 
(3) denied entitlement to special monthly pension based on 
the need for aid and attendance.  

The veteran submitted a notice of disagreement and in October 
2003, the RO issued a statement of the case (SOC) on all 
three issues.  The veteran subsequently submitted a VA Form 9 
indicating that he was appealing only that portion that 
referred to cardiac disease.  The veteran has not perfected 
an appeal with regard to the issues numbered 1 and 3, and as 
such, they are not before the Board at this time.  

In August 2003, the RO granted an increased evaluation to 10 
percent for the veteran's service-connected bilateral hearing 
loss.  The veteran has not perfected an appeal with regard to 
this issue and it is also not for consideration by the Board.

In September 2004, the Board granted the veteran's motion to 
advance his case on the docket.

The issue of service connection for a heart disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In December 1994, the RO denied the veteran's claim to 
reopen service connection for a heart condition, essentially 
based on findings that there was no evidence of 
cardiomyopathy during active duty or within one year 
following discharge, and no evidence to establish a chronic 
heart condition related to active military service.  The 
veteran did not appeal this determination within one year of 
being notified.  

2.  Evidence added to the record since December 1994 includes 
private medical statements suggesting a possible relationship 
between the veteran's military service and his current heart 
disability.  This evidence is new and may be considered to 
bear directly and substantially upon the merits of the 
veteran's claim for service connection for a heart 
disability.  


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied the 
veteran's claim to reopen service connection for a heart 
disability, is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); (currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003)).

2.  New and material evidence has been submitted since the 
final December 1994 rating decision and the claim of 
entitlement to service connection for a heart disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

In light of the favorable decision to reopen the veteran's 
claim for service connection, remanding the new and material 
issue for further development pursuant to the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Historically, the veteran's claim for service connection for 
a heart disability (organic heart condition) was originally 
denied in September 1975, essentially based on a finding that 
the evidence did not indicate the veteran suffered from an 
organic heart condition during service or that an organic 
heart condition developed within the presumptive period 
following service.  The veteran was notified of this decision 
by letter dated September 12, 1975.  The veteran did not 
appeal this decision and it is final.  See 38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)).  

The veteran requested to reopen his claim in July 1991 and 
was denied by letter also dated in July 1991.  He 
subsequently attempted to reopen his claim and a confirmed 
rating decision was issued in August 1991.  The veteran 
submitted a notice of disagreement and a SOC was issued in 
November 1991.  The veteran, however, did not perfect an 
appeal of this decision and it is final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991); (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).  

The veteran attempted to reopen his claim for service 
connection for a heart disability in June 1994 and rating 
action dated in December 1994 denied his claim, essentially 
based on findings that there was no evidence of 
cardiomyopathy during active duty or within one year 
following discharge and no evidence to establish a chronic 
heart condition related to active military service.  The 
veteran was informed of this determination in February 1995.  
He did not appeal this decision and it is final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1994) (currently 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).

In March 2001, the veteran submitted a claim to reopen 
service connection for a heart condition.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. § 
3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim of entitlement to service connection for 
a heart condition was filed prior to that date and therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
In determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  Id.

Prior to the decision currently on appeal, the veteran's 
claim was most recently denied in December 1994.  Evidence of 
record at that time included the veteran's service medical 
records and various private and VA medical records.  Service 
medical records indicate that the veteran had an abnormal 
routine EKG prior to discharge and underwent an internal 
medicine consult in February 1965.  On physical examination, 
his heart was not enlarged to percussion and there were no 
murmurs, thrills, or abnormal sounds noted.  EKG was 
suggestive of an old anterior myocardial infarction with 
conduction defect or a left bundle branch block.  The 
examiner commented that "[w]ith this abnormal EKG, it must 
be assumed that this examinee sustained myocardial injury 
sometime in the past.  He is without any limitation; however, 
he is, therefore, in functional class I and therapeutic class 
A."  

Private treatment records include diagnoses of 
intraventricular conduction defect and symptomatic 
nonsustained ventricular tachycardia.  VA general medical 
examination dated in November 1994 included a diagnosis of 
cardiomyopathy with fibrillation and at times angina.  

Since the final December 1994 rating decision, additional 
medical evidence has been submitted in support of the 
veteran's claim, including statements from the veteran's 
private physicians.  An April 2002 statement from Dr. J.W. 
indicates that the veteran has a history of an abnormal EKG 
with left bundle branch block, which dates back to when he 
was in the service.  A June 2002 statement from Dr. S.D. 
indicates that the veteran has a dilated cardiomyopathy of 
unknown etiology, with multiple complications, including 
severe ventricular arrhythmias requiring both drug therapy 
and an implantable defibrillator.  The veteran has a history 
of high blood pressure which could have been the etiology of 
his heart failure, but it could also have been a virus or 
some other exposure in the past.  Dr. S.D. further indicated 
that the cause of the veteran's cardiomyopathy is unknown and 
could possibly be related to something that occurred during 
his military service.  

These medical statements are considered new as they were not 
previously considered.  The Board also finds the cited 
evidence to be material because it suggests that the 
veteran's current heart disability may be related to his 
active military service.  It is the Board's view that this 
evidence may be considered to bear directly and substantially 
upon the specific matter under consideration and to be of 
such significance that it must be considered together with 
all of the evidence to fairly decide the merits of the 
veteran's claim.

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a heart disability is reopened.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a heart disability, the appeal is 
granted.


REMAND

Since the veteran's claim for service connection for a heart 
disability has been reopened, the Board must address the 
merits of the service connection claim.  On review, the Board 
has determined that additional development is necessary.  

In August 1975, the veteran submitted a statement wherein he 
requested that the RO obtain his medical records from the VA 
hospital in Birmingham.  On review of the claims folder, it 
does not appear that these records were requested.  

Information contained in the claims folder indicates that the 
veteran is in receipt of benefits from the Social Security 
Administration (SSA).  On review, it is not clear whether 
these benefits are received based on age or disability.  If 
the veteran is in receipt of SSA disability benefits, these 
records should be obtained.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran had an abnormal EKG prior to discharge from the 
service.  Evidence of record indicates that the veteran has a 
current heart disability and the claims folder contains 
private medical statements suggesting a possible relationship 
to military service.  Consequently, the Board finds that a VA 
examination to ascertain the nature and probable etiology of 
the veteran's heart disability is necessary.  See 38 C.F.R. § 
3.159(c)(4) (2003).

Accordingly, the case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request that he identify all dates of 
treatment at the VA medical center (VAMC) 
in Birmingham, Alabama, since his 
discharge from service.  Upon receipt of 
the requested information, the RO should 
request any treatment records related to 
the veteran's heart disability from this 
facility.  

3.  The RO should contact the veteran to 
determine whether his receipt of SSA 
benefits is based on disability.  If so, 
the RO should request the following 
records concerning the veteran from the 
SSA: all medical records upon which an 
award of disability benefits was based.  

4.  Upon completion of the foregoing, the 
RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: a cardiac examination to 
determine the nature and likely etiology 
of any currently diagnosed heart 
disability(ies).  

All necessary tests and studies should be 
performed.  The examiner is requested to 
identify all disabilities associated with 
the veteran's heart and to provide an 
opinion, based on a review of all the 
evidence, to include the veteran's 
service medical records (which include 
EKG findings suggesting of an old 
anterior myocardial infarction with 
conduction defect or a left bundle branch 
block), as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
heart disability is related to the 
veteran's service or events therein.  

All findings, and the reasons and bases 
therefore, should be set forth in detail.  
Send the claims folder to the examiner 
for review in conjunction with the 
examination.  

5.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
heart disability.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



